--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Employment Agreement


This Employment Agreement (the “Agreement”) dated May 1, 2011 (the “Effective
Date”) is between Voice Assist Inc., a Nevada public company having its
principal place of business at Suite 100, 2 South Point Dr. Lake Forest, CA
92630 (the “Company”), and Michael Metcalf, an individual currently residing in
the City of MissionViejo, CA (the “Employee”).


Background


The Company and Employee desire that The Company employ Employee as its Chief
Executive Officer (CEO).  Accordingly, the parties agree as follows.


Agreement


1.  EMPLOYMENT.  The Company hereby agrees to employ Employee and Employee
hereby accepts such employment, upon the terms and conditions hereinafter set
forth.


2.  TERM.  For purposes of this Agreement, “Term” shall commence on the
Effective Date and continue until terminated by either party in accordance with
Section 5 this Agreement.


2.  COMPENSATION.  Effective April 15, 2011:


a.  Salary.   The Company shall pay Employee a base annual salary of Eleven
Thousand, Seven Hundred Fifty Dollars ($11,750) per month gross less taxes as
required by law, payable in accordance with the Company’s normal policies but in
no event less often than semi-monthly (the “Salary”).  Effective January 01 for
each successive year this Agreement is in effect, compensation shall be
adjusted, if at all, as determined by the Board of Directors of the Company.  In
addition, the Company shall increase Employee’s Salary as follows:


i.  If the Company achieves annual revenues of greater than $3,000,000, then
Employee’s Salary shall increase to Fifteen Thousand Dollars ($15,000) per
month;


ii.  If the Company achieves annual revenues of $5,000,000, then Employee’s
Salary shall increase to Sixteen Thousand, Six Hundred and Sixty-Seven  Dollars
($16,667) per month; and


iii.  If the Company achieves annual revenues of greater than $8,000,000, then
Employee’s Salary shall increase to Twenty Thousand Dollars ($20,000) per month.


b.  Incentive Compensation. The Company shall also pay to Employee incentive
compensation in accordance with Addendum A, Employee Incentive Compensation
Plan, attached hereto and made a part hereof by this reference.


c.  Incentive Stock Options. The Company and Employee hereby amend certain
provisions of the Stock Option Grant issued to Employee on January 26, 2011 with
vesting beginning on October 1, 2010, as set forth in that Stock Option Grant
Amendment between the Company and the Employer executed as of the Effective
Date.

 
1

--------------------------------------------------------------------------------

 



3.  EMPLOYEE BENEFITS.  The Company and Employee agree as follows:


a.  General Benefits.  Employee shall be entitled to participate in the
Company’s health insurance plan and such other health or welfare benefit plans
as the Company may adopt in the same manner as other members of the Company’s
senior management team.  Employee acknowledges that the level of awards or other
participation in certain of such plans is subject to the discretion of the
Company.


b.  Business Expenses. In performing Employee’s duties and obligations under
this Agreement,  the Company shall reimburse Employee for such expenses on a
monthly basis, upon submission by Employee of appropriate receipts, vouchers or
other documents, all in accordance with the Company’s expense reimbursement
policy. Company shall provide a car allowance of $750 per month.


c.  Vacation.  Employee shall be entitled during each calendar year during the
Term of this Agreement to a vacation of four (4) weeks (pro-rated for any
partial year) during which time Employee’s compensation will be paid in full, on
such dates as the Employee and CEO of the Company shall mutually agree.  No more
than two (2) weeks of unused vacation time can be carried over to a subsequent
calendar year.


4.  DUTIES/SERVICE


a.  Position.   Employee is employed as CEO and shall perform such services and
duties as are defined in Addendum B, Job Description, attached hereto, and as
are normally associated with such position, subject to the direction and
supervision of the Board of Directors of the Company.


b.  Place of Employment. The place of Employee’s employment and the performance
of Employee’s duties will be at the Company’s corporate headquarters or at such
location as mutually agreed upon by the Company and Employee.


c.  Extent of Services.  Employee shall at all times and to the best of his
ability perform his duties and obligations under this Agreement in a reasonable
manner consistent with the interests of the Company.


Except as otherwise agreed by the Company and Employee in writing per Schedule C
and addendums to Schedule C, it is expressly understood and agreed that
Employee’s employment is fulltime.  Employee may not be employed by other
entities or otherwise perform duties and undertakings on behalf of others or for
his own interest that have an impact on his performance of  obligations under
this Agreement, unless pre-approved by the Board of Directors.  Additionally,
the Company recognizes that Employee has, or may have in the future, non-passive
equity positions in other companies that do not detract from Employee’s time
from meeting his obligations under this Agreement.


5.  TERMINATION.  The Term of this Agreement shall end upon written notice by
either party in accordance with the terms of Section 5 of this Agreement.


a.  By the Company.  The Company may terminate this Agreement as follows:

 
2

--------------------------------------------------------------------------------

 



i.  Without Cause.  The Company may terminate this Agreement with 14 days prior
written notice at any time without Cause.


ii.  With Cause.  The Company may terminate this Agreement at any time with
Cause.


iii.  As used in this Agreement, the term Cause shall mean. (A) a material
breach of by Employee of his Non-Disclosure and Intellectual Property Assignment
Agreement (B) a material breach of any written agreement between Employee and
the Company that might be established by mutual agreement that remains uncured
after written notice of breach from the Company, (C) Employee’s  continued
failure to comply with the Company’s written policies or rules following written
notice of non-compliance by the Company, (D) Employee’s conviction of, or plea
of “guilty” or “no contest” to, a felony under the laws of the United States or
any state thereof, or (E) Employee’s gross negligence or willful misconduct.


b.       By Employee.


i.  Without Good Reason.  Employee may terminate this Agreement at any time upon
14 days’ prior written notice to the Company.


ii.  With Good Reason.  Employee may terminate this Agreement at any time for
Good Reason.


iii.  As used in this Agreement, the term Good Reason shall mean a reduction by
the Company in your base salary, amount of bonus eligibility or participation in
benefit plans that is not part of a compensation reduction applicable to the
entire executive team.  In the situation described above, Employee may terminate
this Agreement for Good Reason only after notifying the Company of the specific
action taken that Employee believes constitutes Good Reason, and the failure of
the Company to promptly correct such action.


c.  Liquidity Event.  If a Liquidity Event occurs for the Company, and if
Employee is terminated without Cause or terminates for Good Reason as defined
above, within 90 days before such Liquidity Event, then (a) notwithstanding any
other provision of Employee’s Stock Option Agreement(s) to the contrary, all
unvested options held by Employee shall become immediately vested and
exercisable.  In addition, if Employee is terminated without Cause or terminates
for Good Reason as defined above,  either (x) within 90 days before such
Liquidity Event or (y) at any time following such Liquidity Event, then Employee
shall receive severance compensation consisting of  (3) years of Salary (in the
amount of $240,000) paid in accordance with the Company’s then current payroll
practices, and continuation of all health and welfare benefits for Three (3)
years.  The term “Liquidity Event” shall mean the acquisition of the Company,
whether by stock purchase, asset purchase, merger or otherwise, the result of
which causes the shareholders to receive either cash or publicly-traded equity
securities of a company with a market capitalization that would qualify the
company for listing on either the New York Stock Exchange or the NASDAQ Stock
Market. 


6.  NON-DISCLOSURE AND INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT.   Employee’s
employment is subject to the requirement that Employee sign, observe and agree
to be bound, both during and after Employee’s employment, by the provisions of
the Company’s Non-

 
3

--------------------------------------------------------------------------------

 

Disclosure and Invention and Copyright Assignment Agreement, exceptions to which
are in Addendum D, which is being executed by the parties as of the Effective
Date.


7.  RETURN OF THE COMPANY PROPERTY.  Employee agrees that upon any termination
of his employment, Employee shall return to the Company within a reasonable time
not to exceed two (2) weeks, any of the Company’s property in his possession or
under his control, including but not limited to, computer/office automation
equipment, records and names, addresses, and other information with regard to
customers or potential customers of the Company with whom Employee has had
contact or done business.


8.  NOTICES.  All notices, required and demands and other communications
hereunder must be in writing and shall be deemed to have been duly given when
personally delivered or when placed in the United States Mail and forwarded by
Registered or Certified Mail, Return Receipt Requested, postage prepaid, when
forwarded via reputable overnight carrier, addressed to the party to whom such
notices is being given at the following address, or by facsimile or electronic
mail, with acknowledgement of receipt by the receiving party by the same means
of transmission, to the addresses set forth in the preamble, subject to changes
made by either party in accordance with this Paragraph 9.


9.  MISCELLANEOUS.


a. Entire Agreement.  This Agreement the Addendums hereto and the separate
Option Grant Agreement and Employee Invention Assignment and Confidentiality
Agreement contain the entire agreement of the Parties and supersedes and
terminates that prior Employment Agreement dated December 1, 2010 between the
Company and Employee.  This Agreement may not be altered, amended or modified
except in writing duly executed by both of the Parties


b.           Assignment.  Neither party, without the written consent of the
other party, can assign this Agreement.  Notwithstanding the foregoing, the
Company may assign this Agreement to an entity that acquires the business of the
Company, whether by asset purchase, stock purchase, merger or otherwise, subject
to the assumption of this Agreement by the acquiring entity.


c.           Binding.  This Agreement shall be binding upon and inure to the
benefit of the Parties, their personal representative, successors and assigns
and in the event of any subsequent merger, consolidation, or similar transaction
by the Company, all rights of Employee shall continue and remain enforceable, at
Employee’s election against any said successor or assign.


d.           No Waiver.  The waiver of the breach of any covenant or condition
herein shall in no way operate as a continuing or permanent waiver of the same
or similar covenant or condition.


e.           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable for any reason, the remaining provisions will continue
in full force without being impaired or invalidated in any way.  The Parties
hereto agree to replace any invalid provision with a valid provision which most
closely approximates the intent of the invalid provision.


f.           Interpretation.  This Agreement shall not be construed more
strongly against any party hereto regardless of which party may have been more
responsible for the preparation of Agreement.

 
4

--------------------------------------------------------------------------------

 



g.           Governing Law. This Agreement shall be governed by and construed
under the laws of the State of California, without reference to the choice of
law principles thereof.


h.           Arbitration.  Any dispute or claim arising to or in any way related
to this Agreement shall be settled by binding arbitration in Lake Forest,
California, but any dispute or controversy arising out of or interpreting this
Agreement shall be settled in accordance with the laws of the State of
California as if this Agreement were executed and all actions were performed
hereunder within the State of California.  All arbitration shall be conducted in
accordance with the rules and regulations of the American Arbitration
Association ("AAA").  AAA shall designate an arbitrator from an approved list of
arbitrators following both Parties' review and deletion of those arbitrators on
the approved list having a conflict of interest with either party.  Each party
shall pay its own expenses associated with such arbitration and except for the
Company’s obligations under the Securities Exchange Act of 1934, the Parties
agree to keep all such matters confidential.  A demand for arbitration shall be
made within a reasonable time after the claim, dispute or other matter has
arisen and in no event shall such demand be made after the date when institution
of legal or equitable proceedings based on such claim, dispute or other matter
in question would be barred by the applicable statutes of limitations.  The
decision of the arbitrators shall be rendered within 60 days of submission of
any claim or dispute, shall be in writing and mailed to all the Parties included
in the arbitration.  The decision of the arbitrator shall be binding upon the
Parties and judgment in accordance with that decision may be entered in any
court having jurisdiction thereof.


The only claims or disputes excluded from binding arbitration under this
Agreement are the following. any claim by Employee for workers’ compensation
benefits or for benefits under an the Company plan that provides its own
arbitration procedure; and any claim by either party for equitable relief,
including but not limited to, a temporary restraining order, preliminary
injunction or permanent injunction against the other party.


i.  Titles.  Titles to the sections of this Agreement are solely for the
convenience of the Parties and shall not be used to explain, modify, simplify,
or aid in the interpretation of the provisions of this Agreement.


j.  Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but together which shall constitute one and the
same instrument.


[signature page follows]



 
5

--------------------------------------------------------------------------------

 

Authorized representatives of the Parties have executed this Agreement as of the
day and year first written above.


The Company.                           VOICE ASSIST INC.,
a Nevada corporation




By. _/s/ Scott Fox_________________________
(signature)


Scott Fox
Independent Member of the Board of Directors






Employee.




__/s/ Michael Metcalf________________________
Michael D. Metcalf



 
6

--------------------------------------------------------------------------------

 

ADDENDUM A


EMPLOYEE INCENTIVE COMPENSATION PLAN




1.  Employee Incentive Bonus.  Employee shall be entitled to a quarterly bonus
in accordance with the Company’s incentive compensation plan, up to a maximum
value of $45,000 per quarter.  The Company’s incentive compensation plan shall
require approval by the Board of Directors.


2.  To be eligible for the bonus payment, the Employee must be employed on the
last day of the quarter.  If the Employee is terminated or resigns for any
reason after the end of such quarter, and before payment of the bonus, the
Employee shall still be entitled to the bonus payment when paid to other
participants in the Company’s incentive compensation plan.


3.  Until the Company achieves annual revenues of $8MM in a fiscal year, the
Company shall pay all incentive bonuses in restricted grants of the Company’s
common stock, whose price shall be the same price as the fair market value
determined by the Board for the issuance of options to purchase the Company’s
stock for such calendar quarter.





 
7

--------------------------------------------------------------------------------

 

ADDENDUM B


JOB DESCRIPTION [ To be completed b]




Job Title.                      CEO
Department.                      Executive
Reports To.                      Board of Directors


 
 
SUMMARY
The Chief Executive Officer (“CEO”) has primary responsibility for planning,
organizing, staffing, and operating Voice Assist, Inc. and its subsidiaries and
affiliates (“Voice Assist”) toward its primary objectives, based on profit and
return on capital, and is accountable to the Board of Directors for the results
of performance of all employees.


The CEO is accountable for all corporate legal and fiduciary activities.
 
 
The CEO establishes and communicates the management style, corporate culture,
business philosophy and ethical values by which Voice Assist will operate.


The CEO manages and directs Voice Assist by performing the following duties
personally or through subordinate managers.


ESSENTIAL DUTIES AND RESPONSIBILITIES include the following. Other duties may be
assigned
.
Plans the overall business strategy and goals of Voice Assist that will assure a
defined rate of return on stockholder investment and establishes objectives for
each function to meet those goals, with the cooperation of the Board of
Directors.


Plans, coordinates, and controls the daily operation of Voice Assist through
Voice Assist’s managers.  Prepares and presents an annual business plan and
budget, for Voice Assist’s operations, to the Board of Directors.


Establishes current and long range goals, objectives, plans and policies,
subject to approval by the Board of Directors.


Determines the appropriate organization structure and staffing responsibilities
required to meet Voice Assist’s objectives.  Dispenses advice, guidance,
direction, and authorization to carry out major plans, standards and procedures,
consistent with established policies and Board approval.


Meets with Voice Assist’s executives to ensure that operations are being
executed in accordance with Voice Assist ’s policies.


Oversees the adequacy and soundness of Voice Assist’s financial structure.
Reviews operating results of Voice Assist, compares them to established
objectives, and takes steps to ensure that appropriate measures are taken to
correct unsatisfactory results.

 
8

--------------------------------------------------------------------------------

 



Plans and directs all investigations and negotiations pertaining to mergers,
joint ventures, the acquisition of businesses, or the sale of major assets with
approval of the Board of Directors.


Establishes and maintains an effective system of communications throughout Voice
Assist.


Fulfills responsibility to the Board of Directors to inform or seek approval for
significant matters such as financing, capital expenditures, and appointment of
officers.


Ensures that Voice Assist business transactions are conducted in accordance with
prevailing legal and regulatory requirements.


Reviews and determines approval of all recommendations for compensation of
officers, managers and employees.


Presides over stockholders meetings.


Represents Voice Assist with major customers, shareholders, the financial
community, Security and Exchange Commission and the public.


Plans and develops industrial, labor, and public relations policies designed to
improve company's image and relations with customers, employees, stockholders,
and public.


Evaluates performance of executives for compliance with established policies and
objectives of firm and contributions in attaining objectives.


Any other job, duty or task reasonably assigned from time to time by the Board
of Directors of Voice Assist, acting reasonably

 
9

--------------------------------------------------------------------------------

 

ADDENDUM C
Approved Non-Voice Assist, Inc.
Business Activity Exemptions


Description of Business Activity:


Any and all work related Sound Management Services LLC
Any any all work related to Coastland Christian Bible College, Safe Harbor
International or other 501C3 endeavors.


 



 
10

--------------------------------------------------------------------------------

 
